Title: To James Madison from Robert Williams, 1 March 1807
From: Williams, Robert
To: Madison, James



Sir,
Washington, M. T., March 1st. 1807.

By last Mail I gave you a full detail of the proceeding had in this Territory relative to Burr’s Conspiracy and of his escape.  Yesterday I was informed of his being arrested in Consequence of My Proclamation, and detain’d at Fort Stodart.  I have thought it advisable to request the Necessary Steps to be taken for Sending him on to the Seat of the General Government, and have employed Silas Benjamin Esqr, who is Now here, to take charge of Mr. Burr, and have him Conducted accordingly.  I have the honor to be very respy
